Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
Response to Amendment
Applicant’s amendment of the claims filed 24 February 2022 has been entered. Applicant’s remarks filed 24 February 2022 are acknowledged.
Claims 1-16, 18, 19, 21, 23 and 30 are cancelled. Claims 17, 20, 22, 24-29 and 31-34 are pending and under examination.

Claim Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Amended claims 17, 20, 22, 24-29 and 31-34 remain rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Matsushita et al. (WO 2008/124166 A2, Int’l. Pub. Date: 16 October 2008), in view of Helms et al. (US 2008/0226707 A1, Pub. Date: Sep. 18, 2008), for reasons set forth in the previous Office Action (p. 3-6) and the following.
Applicant argues that the Office fails to provide or establish a reason that one of ordinary skill in the art would have had a reasonable expectation of success in arriving in vivo demonstration (e.g., data) showing the administration of a dental or orthopedic implant, nor (ii) any in vivo demonstration showing the administration of a therapeutic agent at a site in a bone undergoing a dental or orthopedic implantation; and Matsushita neither (i) demonstrates a finding that local administration in fact promotes bone growth, nor (ii) demonstrates that local administration includes a peri-implant site. Applicant argues that Matsushita does not provide any evidence that administering the therapeutic agent can increase interfacial bone formation at a peri-implant site. Applicant argues that in contrast to Matsushita, the instant specification describes and exemplifies that administering a Wnt polypeptide increases interfacial bone formation at a peri-implant site. Applicant also argues that the Office has not established that Helms resolves the deficiencies of Matsushita, and the Office has not identified any predictable or tangible results demonstrating that administering a lipid structure comprising a Wnt polypeptide increases interfacial bone formation at a peri-implant site. Applicant argues that the Office has impermissibly relied on Applicant’s claims as a roadmap for combining the references to arrive at its obviousness conclusion.  
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Matsushita teaches that “another embodiment provides a method of promoting tissue growth around an implant in a mammal comprising: administering to the mammal a composition comprising (a) a collagen-binding polypeptide segment; linked to (b) a PTH/PTHrP receptor agonist. Before, during, or after the step of administering the fusion protein, the mammal receives an implant placed in contact with tissue in the mammal; and the step of administering the fusion protein is effective to promote tissue growth around the implant.” (p. 13, lines 23-29). Matsushita teaches that “In a particular embodiment, the implant is a dental implant.” “In another embodiment, the implant is a bone graft.” (p. 13, line 34; and p. 14, line 1). Matsushita teaches that the tissue growth promoted around the implant may be bone (p. 13, lines 29-30). Matsushita teaches that “The inventors have found that the fusion protein is more active than PTH(I -34) in promoting bone growth in vivo in mice, even when administered systemically. With local administration to, for instance, a fracture site, the difference in efficacy is expected to be even greater.” (p. 2, lines 6-9). Matsushita teaches that the fusion proteins can be administered locally, and they will tend to remain at the site of administration through binding to collagen at or near the site of administration. (p. 2, lines 19-21). One of ordinary skill in the art would recognize that Matsushita clearly teaches a method for promoting bone tissue growth around an implant, e.g., a dental or orthopedic implant, in a mammal by locally administering the fusion protein before, during, or after the implant placed in the mammal.
Matsushita, however, does not teach using a lipid structure comprising a Wnt polypeptide. Helms resolves the deficiencies of Matsushita.
Helms teaches a method of accelerating bone repair in a mammal, including a human, suffering from damage to a bone, e.g. following an injury, said method comprising administering at the site of a bone defect an effective dose of a Wnt polypeptide comprising a lipid moiety, wherein the Wnt protein is inserted in the non-aqueous phase of a lipid structure (see claims and [0064]). Helms teaches that the Wnt polypeptide is a human Wnt protein, e.g., Wnt 3A [0007]. Helms teaches that the 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the Wnt-containing bone regeneration composition taught by Helms in the method of Matsushita to promote bone tissue growth around a dental or orthopedic implant, before, during, or after the implant placed in the mammal. One of ordinary skill in the art would have been motivated to do so, because Matsushita teaches locally administering a fusion protein that has the activity of promoting bone growth in vivo to promote bone tissue growth around a dental or orthopedic implant before, during, or after the implant placed in a mammal, and Helms further teaches a lipid structure comprising a Wnt polypeptide, e.g., Wnt3A, that is effective in promoting bone regeneration when administered locally at a site in need of bone regeneration. Therefore, the combined teachings of Matsushita and Helms provide a reasonable expectation of success in promoting bone tissue growth around a dental or orthopedic implant in a mammal.
With respect to Applicant’s arguments that Matsushita neither provides any in vivo demonstration showing the administration of a dental or orthopedic implant nor the administration of a therapeutic agent at a site in a bone undergoing a dental or orthopedic implantation, however, Matsushita provides sufficient guidance and one in vivo by local administration is expected to be even greater than the obtained results with systemic administration. With respect to Applicant’s arguments that Matsushita does not provide any evidence that administering the therapeutic agent can increase interfacial bone formation at a peri-implant site, the Wnt-containing bone regeneration composition of Helms would promote bone tissue growth around a dental or orthopedic implant, which is interfacial bone formation at a peri-implant site. Applicant argues that the Office has impermissibly relied on Applicant’s claims as a roadmap for combining the references to arrive at its In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). See MPEP 2145.
Applicant argues that the instant specification describes and exemplifies that administering a Wnt polypeptide increases interfacial bone formation at a peri-implant site. The data shown in the specification with the liposomal Wnt3a demonstrate unexpected results. However, there is no evidence of unexpected results for the full scope of the Wnt polypeptides, which include diverse proteins acting in different signaling pathways and having different functions/activities. Therefore, the unexpected results are not commensurate in scope of the claims.
For the foregoing reasons, the rejection is maintained. 
Double Patenting
Amended claims 17, 20, 22, 24-29 and 31-34 remain rejected on the ground of nonstatutory double patenting as being unpatentable over: 1) claim 1 of U.S. Patent No. 8,809,272 B2; and 2) claims 1-12 of U.S. Patent No. 10,183,057 B2, for reasons set forth in the previously (see Office Action mailed 11/05/2019).
Applicant argues that the Office has not established that amended independent claim 17 is not patentably distinct from the claims of U.S. Patent No. 8,809,272 B2 and U.S. Patent No. 10,183,057 B2, therefore, the nonstatutory double patenting rejections should be withdrawn.

Claim 1 of the ‘272 patent recites:
“A method of enhancing osseointegration of a dental or orthopedic implant in a human, the method comprising: administering to the human at a peri-implant site of a dental or orthopedic implant an effective dose of a human wnt3A polypeptide conjugated to a lipid moiety in a formulation with the wnt3A polypeptide inserted in the non-aqueous phase of a lipid structure, wherein the wnt3A polypeptide is administered within 3 days after introduction of the implant, and for not more than two weeks.”

Claim 1 of the ‘057 patent recites:
 “A method of inducing osteogenesis at an implant site in a mammal undergoing dental or orthopedic implantation, the method comprising: administering to the mammal at the implant site a therapeutically effective dose of a Wnt3A polypeptide, wherein the Wnt3A polypeptide is inserted in the non-aqueous phase of a liposome; wherein the Wnt3A polypeptide is conjugated to a lipid moiety within the liposome; wherein the liposome has a size from 100 nm to 200 nm; wherein the Wnt3A polypeptide is administered once to the mammal by injection at the site of the implant; and wherein the Wnt3A polypeptide induces osteogenesis, and the osteogenesis is maintained for at least 11 days.”

Although the claims at issue are not identical, they are not patentably distinct from each other. The methods claimed in the ‘272 and ‘057 patents differ from the method claimed in the instant application in that claim 1 of the ‘272 and ‘057 patents each recites a method of enhancing osseointegration of a dental or orthopedic implant, or inducing osteogenesis at an implant site in a mammal undergoing dental or orthopedic implantation, comprising administering an effective dose of a Wnt3A polypeptide conjugated to a lipid moiety, whereas the instant claim 17 recites a method of inducing osteogenesis at a site in a mammal undergoing dental or orthopedic implantation comprising administering a therapeutically effective dose of a Wnt polypeptide conjugated to a lipid moiety. The instant claims are broader in scope and encompass the use of a genus of Wnt polypeptides, as compared to the species (Wnt3A) recited in the claims of the ‘272 and ‘057 patents. Therefore, the present claims 

Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        March 23, 2022